      

Fill in this information to identify your case and this filing:

 

 

f
l Debtor 1 Keith Phi||ip Harenda
First blame Middla Name l_ast Name
Debtor 2
g (Spouse. ilnling} Flrsl Narne Midd|e Name l_asl Name

United Siales Bankruptcy Court for the: EASTERN DlSTRICT OF WlSCONS|N

{Case number 19-20944 m Check ifthis is an
amended illing

 

Oft"icial Form 106A/B
Schedule A/B: Property lens

ln each category, separately list and describe ltems. l..|st an asset only once. |f an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible |f two married people are thing together, both are equally responsible for supplying correct
information lt more space is needed. attach a separate sheet to this form. On the top of any additional pages. write your name and case number {if known).
Answer every question.

mribe Each Residerice, Building, Land, or Other Rea| Estate You Own or Ha\re an interest ln
t_ Do you own or have any legal cr equitable interest in any resio:iencel bullding, land, or similar property?

l No. so to Pan 2.
m Yes, Where is the propertfl

mb_escn`be ¥our Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives if you lease a vehic|e, also report it on Schedule G.' Execulory Con!racls and Unexpired Leases.

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

l:l No
l Yes
1 : Harle _Davidson wh l t . h Do not deduct secured claims or exemptions Put

3 1 Mal<e y ° has an n erest m t e pr°pe'ty? Che°k °"e the amount of any secured claims on Schedule D:

Mode|: Road Street . Debmr 1 only Credlrors Who Have C!aims Secured by Pro,oedy.
__"_____

Year: 2014 t:l Debtor 2 only Current value of the Current value of the
Approximata mileaga: 12,0[|0 [:f Deblor 1 and Debtor 2 only Bn'i” Pr°p°ny? P°ni°" you °w"?
Other infOrfl’lBiiOn-' n At least one of the debtors and another

 

m Check if this is community property $15s000-00 $15,000.09

(see instructions) `¢"

 

 

4. Watercratt, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples.' Boals, trailersl motors, personal \.~.'ater<:raftl fishing vessets, snowmobiles, motorcycle accessories

l No
m ¥es

5 Acld the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part_2. Write that number here => $15»000-00

Describe Your Persona| and Householcl items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
6. Household goods and furnishings
Examples; Major appliancesl furniture, linens. china. kitchenware

l:l No
Ofticia| Fon'n lDEAlB Schedu|e AJB: Property page ‘l
Software Copyrighl (cl 1998-2018 Best Case` LLC - Ww.bestcase.¢:om Eelease Eankruplcy

Case 19-20944-beh Doc 15 Filed 02/18/19 Page 1 of 6

DSber 1 Keith Phillip Harenda Case number (irr<nown) 19.20944

l Yes. Describe .....

 

' King bed, dresser, arm chair, nightstand, desk, safe, cocktail table, l

dishes, pots and pans. assorted glassware. $750.00

7. Electronics
Examples. Televisions and radios; audio video stereo. and digital equipment computers pr nters scanners; music collections; electronic devices

including cell phones cameras media players, games
i:l No
l vas, prescribe .....

 

lLeievisions and 2 DVD players. l $500.00

8. Co||ectibles of value
Examples. Antiques and figurines; paintings prints or other artwork books pictures or other art objecls; slamp. coin, or baseball card collections;

other collections memorabi|ia, coilectibies
. No
E] Yes. Describe .....

9. Equipment for sports and hobbies
Examples. Sports photographic exercise and other hobby equipment bicycles. pool tables golf clubs skis.' canoes and i<ayal<s; carpentry tools

musical instruments

l:l No
- Yes. Describe .....

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Skis, ski boots, ski poies, scuba BCD, scuba gear (fins, mask), wet
suit, weight set, golf cubs. $2,000.00
l(}. Firearms
Examples: Pistols. ritles. shotguns. ammunitionl and related equipment
n No
' Yes. Describe.....
l 2 shotguns 2 rsaes, 1 lrs-caribe handgun ammunition $1,200.00
11. Clothes
Exampies: Everyday clothes turs. leather coals, designer wear, shoes. accessories
cl No
l Yes. Describe .....
12 pairs of shoes, 15 suits, 6 coats, 3 jackets, 100 shirts, 30 pairs
of pants, 30 sweaters. $2,000.00
12. Jewelry
Examples: Everydayjewe|ry. costume jewelry, engagement rings, wedding rings. heirloom jewelry, watches gems. gold, silver
l:l No
- Yes. Describe.....
IMen's watch. gi $8,000.00

 

 

13. Non-farm animals
Exampies: Dogs, cats. birds. horses

l No
l:l Yes. Descn'be.....

14. Any other personal and household items you did not already list, including any health aids you did not list
- No
m Yes. Give specific information .....
Of‘licial Fon'n iGSA/B Schedu|e Ale Property page 2

Sortware Copyn'ghl [c; 1995-2015 EestCase. t,l.C - www.trestcase.com BosiCasp Bankruplr:y

Case 19-20944-beh Doc 15 Filed 02/18/19 Page 2 of 6

D€biori Keith Phtllip Harenda CasE number (r'fknowni 19-20944

_e_j-`e….u__l

15. Add the dollar value of all of your entries from Part 3. including any entries for pages you have attached
for Pan 3. write that number here .............................................................................. $14,450-°°

Desoribe Your FinancialAssets

Do you own or have any legat or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

 

 

16. Cash
Exampi'es: Money you have in your wallel, in your homel in a safe deposit box. and on hand when you frle your petition

l No
i:i ¥es

17. Deposits of money
Examples: Checking. savings, or other Hnancial accounts,' certificates of deposit shares in credit unions. brokerage houses, and other similar

institutions lf you have multiple accounts with the same institution, list each.
i:i No

- Yes Instltutron name_'

17_1. Checking BMO Harris $1,577_43

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage tirms. money market accounts

- No
l:i Yes __________________ institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

 

 

 

 

 

 

 

 

[i No

- ¥es. Give specific information about fharn...................
Name of entity: % ot ownership.'
KPH Construction Corporation 100 % Unknown
KPH Environmental Corporation 100 % Unknown
KPH Northlancf LLC 100 % Unknown
KH Properties 66 % $51,000.00
Triple H Holding§LLC 100 % Unknown

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotia.bie instruments include personal checks. cashiers' <:hec:|-tsl promissory notes, and money orders.
iven-negotiable instruments are those you cannot transfer to someone by signing or detivering them

l No
i:] Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples.' interests in lR,i!ll ERlSA| Keogh, 40l(l<). 403(b), thrift savings accounts, or other pension or protit~sharing plans

EiNo

- Yes. List each account separately
Type of account institution name:

Oft'tcial Fon'n 106NB Schedule AiB; Property page 3

Software Cop'ynghl(c)1595»201& Besl Case, Ll_C - www`beslcase.com Eesr (;ase ganl¢rupu;y

Case 19-20944-beh Doc 15 Filed 02/18/19 Page 3 of 6

D@blOr 1 Keith Phillip Harenda Case number rifl<nown) 19-20944

IRA American Funds $1,178.00

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Exarnples: Agreemenls with landlords, prepaid rent. public utilities letectric, gas, water}, telecommunications companies or others
- No

ij ‘r’es. institution name or individual:

23. Annuil:ies (A contract for a periodic payment of money to you, either for life or for a number of years)

-No

l:i YES_,__,,___H__ issuer name and description

24. interests in an education IRA. in an account in a
26 u.s.C. §§ 530(b){1), szenib}. and 529[b}(1).
l No

l'_`| Yes____"_______ institution name and description Separate|y die the records of any inlerests.il U.S.C. § 521(0):

qualified ABLE program, or under a qualified state tuition program.

25. Trusl.s, equitabie or future interests in

i]No

l ¥es. Give specific information about them...

property lother than anything listed in line 1), and rights or powers exercisable for your benefit

 

 

Phoenix Living Trust. Property of 'i'rust includes Note from
Debtor's brother of $55,240.00, Face Value of Note is listed.

$55,240.00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exan‘i,oies: internat domain names. websitesl proceeds from royalties and licensing agreements
- No

i:i Yes. Give specific information about them...

27, Licenses, franchises, and other general intangibles

Exampies.' Buiicling permits, exclusive licensesl cooperative association holdingsl liquor licensesl professional licenses
- No

l:i Ves. Give specific information about thorn...

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions
28. Tax refunds owed to you
- No

i'_'i Yes. Give specific information about them, including whether you already ti|ed the returns and the tax years .......

29. Family support
Exam,oies.' F'ast due or lump sum alimony, spousal support child supportl maintenance divorce settlement property settlement

lNo

i:i Yes. Give speciEc informalion......

30. Other amounts someone owes you
Examples.' Unpaid wages, disability insurance payments, disabi!it

y benefitsl sick pay. vacation pay, workers‘ compensationl Social Security
benefits: unpaid ioans you made to someone else

 

 

 

i._.i No
l Yes. Give specific information..
|EH construction - book pay. race value iisied. T $240,000.00
Ofi'icial Form 106NB Sc|'iedu|e AiB: Property page 4

Software Copwight (c) 1995-2513 B€Sl Case. LLC -www.beslcase.com Eest Case Eanicrupicy

Case 19-20944-beh Doc 15 Filed 02/18/19 Page 4 of 6

Debf°r 1 Keith Pl'iillip Harenda Case number (irimuun} 19.20944

 

` KPH Construction - reimbursement for loans to company.

 

 

 

 

Face value listed. $679,000.00
l Michaei J. Frantz - Face value listed. _i $475,000.00

 

 

31. interests in insurance policies
Exarnples: l~iealth, disability. or life insurance; health savings account (HSA}; credit. homeownersl or renter's insurance

l:| No
l Yes. Name the insurance company of each policy and list its value.

 

 

Company name: Benehciary: Surrericier or refund
value:

Northwestern Mutuat Keith l-larenda $33!640.00

Ohio Nationai Financial Services Phoenix Living Trust _ $223, 142. 00

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
l No
[:i Yes. Give specific information..

33. Ciaims against third parties whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents. employment disputes insurance claims or rights to sue

.No

ij Yes. Describe each claim... .

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No
E:l Yes. Describe each claim.........

35. Any t'inancial assets you did not already list
- No
i:l ‘res. Give specific information,.

   

 

35. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached ,
for Part 4. Write that number here.. .. ... ..., .. $1-7591777-43

Describe Any Business-Reiated Property You Own or Have an interest ln. i.ist any reat estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
l Nu. so iu Pari s.
El Yes_ so iu line 3a

Part 6: Describe Any Farm- and Comrnerciai Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farri'iland, list it in Part 1,

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l Nu. so iu Pari r.
i:| Yes. Go to line 47.

 

Descri’be Alt Property ¥ou Own or l-lave an lnterest in that ¥ou Did Not List A.bovl
Oft'icia| Fon'n 106AJB Schedule Ai'B: Property page 5
Scitware Copyn'ghl (c) 1996-2018 Besi Case, LLC a www.bestcaso.com Eest Case Bankrupicy

Case 19-20944-beh Doc 15 Filed 02/18/19 Page 5 of 6

Debtor 1 Keith Phi||]p Harenda Case number (iflcnown) 19.23944

53. Do you have other property of any kind you did not already iist?
Exampies: Season tickets, country club membership

-No

E:[ Yes. Give specific infon'nalinn.........

54. Add the dollar value of all of your entries from Part T. Write that number here .................................... going §
H*W

List the Totals of Eac.h Fart of this Form

 

55. Part 1: Total real estate. line 2 $9_90
56. Part 2: Total vehicles. line 5 515,000.09

57. Part 3: Tota| personal and household items, line 15 $1.4,450_00

58. Part 4: Tolal financial assets, line 36 $1,759,777.43

59. Par't 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed. line 54 + $0,0D

62. Total personal property. Add lines 56 through 61... $1,789,227_43 Copy personal property total $1'739,227,43

63. Tota| of all property on Schedu|e AIB. Acld line 55 + line 62 $1,739,227_43

 

Officia| Form TDGA/B Schedu|e NB: Propeny page 6

Soltwara Copyrighl (c) 1995-2013 Eesr Case. LLC - www.beslcase.com Ees: Case B;nkrupmy

Case 19-20944-beh Doc 15 Filed 02/18/19 Page 6 of 6

